                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

In re:                             :            Chapter 11
                                   :
ALCOR ENERGY SOLUTIONS, LLC,       :            BK Case No. 18-12839 (CSS)
et al.,                            :
                                   :
                      Debtors.     :
__________________________________ :
                                   :
ALCOR ENERGY SOLUTIONS LLC and :
BARRY STONEHOUSE,                  :
                                   :
                      Appellants,  :
                                   :
        v.                         :            C. A. No. 19-597-RGA
                                   :            BAP No. 19-19
                                   :            ADV No. 19-50097 (CSS)
ALCOR ENERGY, LLC,                 :
                                   :
                      Appellee.    :



                                 RECOMMENDATION

             At Wilmington this 25th day of April, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process. Although the parties do not agree on the appropriateness of
mediation, from their joint submission is was clear that mediation would be futile.

             The parties request that should the court not require mediation, that they

have the opportunity to meet and confer regarding a briefing schedule.

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Since

this Recommendation is consistent with the parties’ request, no objections pursuant to

28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and D. DEL. LR 72.1 are anticipated.

             Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge




                                            2
